Opinion by
Mollison, J.
From the testimony, it appeared that the boats had originally been entered on the basis of foreign value at their catalog list price, less Canadian sales tax; that, upon investigation, it was determined that certain oars included in the shipment were separately dutiable and that the proper basis of value was cost of production; that it was determined to amend the entry by deducting the value of the oars supplied from the value of the boats and to multiply the value thus arrived at by a factor of 0.842, as representing the cost of production of the merchandise; and that, in so doing, the broker inadvertently deducted the total value of all the oars from the value of each boat and then multiplied the figure so obtained by the factor, resulting in the undervaluation here sought to be remitted. On the record presented, it was held that the undervaluation was the result of inadvertence and that there was no intent to conceal or misrepresent the facts of the case or to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.